COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        International Fidelity Insurance Co., Agent Glen Strickland
                            d/b/a A-1 Bonding Company v. The State of Texas

Appellate case numbers:     01-16-00627-CR, 01-16-00628-CR, 01-16-00629-CR

Trial court case number:    1429386-A, 1429387-A, 1429388-A

Trial court:                337th District Court of Harris County

       Appellant, International Fidelity Insurance Co., Agent Glen Strickland d/b/a A-1
Bonding Company, filed notices of appeal of the trial court’s judgments of forfeiture. We
abated the appeals and remanded the causes to the trial court to determine issues
concerning the reporter’s record. In each appeal, the court reporter has filed a reporter’s
record of the May 1, 2017 abatement hearing and the trial court clerk has filed a
supplemental clerk’s record that includes the trial court’s findings of fact. Accordingly,
the cases are reinstated on the Court’s active docket.
       Appellant filed its Appellant’s Brief on February 22, 2017, before the appeals
were abated. Appellant may file a supplemental or amended brief no later than 30
days from the date of this order. Appellant is directed to notify the Court no later
than 30 days from the date of this order if appellant does not intend to file an
amended or supplemental brief. The State’s brief will be due no later than 30 days from
the date that appellant notifies the court or files a supplemental or amended brief. See
TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: June 8, 2017